                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         MARCY SIMON,
                                                                                         Case No. 21-cv-01005-PJH
                                  8                     Plaintiff,

                                  9               v.                                     ORDER TO SHOW CAUSE RE:
                                                                                         PROPOSED AMENDED JUDGMENT
                                  10        MAPLE BEACH VENTURES LLC, et al.,
                                                                                         Re: Dkt. No. 31
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On March 12, 2021, this court granted plaintiff’s petition to confirm an arbitration
                                  15   award and entered judgment in plaintiff’s favor. Dkt. 27 & 28. On April 2, 2021, Plaintiff
                                  16   filed a proposed amended judgment. Dkt. 31. Despite the requirements of Federal Rule
                                  17   of Civil Procedure 59(e), the proposed amended judgment is not accompanied by a
                                  18   motion or any other supporting papers.
                                  19           The court hereby orders plaintiff to show cause why the proposed amended
                                  20   judgment should not be terminated because no motion was filed in support. Plaintiff’s
                                  21   response is due on or before May 19, 2021. Should defendants need to respond, they
                                  22   may do so on or before May 26, 2021.
                                  23           The proposed amended judgment is currently “locked” on the docket, limiting
                                  24   public access. The court is unlikely to enter a final judgment under seal given the public’s
                                  25   constitutional right to access court files. Plaintiff should seriously consider whether an
                                  26   amended judgment is necessary and explain why in her response to the OSC.
                                  27   //
                                  28   //
                                  1          IT IS SO ORDERED.

                                  2    Dated: May 12, 2021

                                  3                              /s/ Phyllis J. Hamilton
                                                                 PHYLLIS J. HAMILTON
                                  4                              United States District Judge
                                  5

                                  6

                                  7

                                  8
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                 2
